Citation Nr: 1123432	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-30 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material was received in order to reopen a claim for service connection for pseudofolliculitis barbae.

2.  Entitlement to service connection for jock rash.

3.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to July 1972.  He was also a member of the Marine Corps Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions that were issued by the Regional Office (RO) in Baltimore, Maryland.

The issues of whether new and material evidence was received to reopen a claim for entitlement to service connection for pseudofolliculitis barbae and entitlement to service connection for a psychiatric disorder including PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

 
The evidence does not show that it is at least as likely as not that the Veteran has jock rash that is related to his military service.


CONCLUSION OF LAW

Jock rash was not incurred in, or caused or aggravated by, service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.    

In this case, the Veteran was sent a letter in December 2005, prior to either of the rating decisions which are appealed herein, which explained the parameters of VA's duty to assist him with obtaining evidence in support of his claim.  The December 2005 letter also explained what the evidence needed to show in order to establish service connection for a claimed disability.  The Veteran was sent another letter in October 2006 that again provided this information and, additionally, explained how VA assigns ratings and effective dates for service connected disabilities.  The Veteran's claim for service connection for jock rash was subsequently readjudicated in a July 2007 rating decision and a June 2009 statement of the case (SOC), thereby curing any error as to the timing of the notice.  

In addition to its duty to provide the above notices to claimants, VA also must make reasonable efforts to assist them with obtaining the evidence that is necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, private treatment records, and written statements by the Veteran.

The Veteran was not afforded a VA examination with respect to his claim for service connection for jock rash.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  In this case VA was not required to provide an examination with respect to this issue because the record does not contain any competent and credible evidence that the Veteran's jock rash may be associated with his military service or with a service connected disability.  

The Board finds that there were no prejudicial VCAA errors in this with respect to the claim that is decided herein, and that final adjudication of that claim is warranted at this time.

  Service connection

The Veteran contends that he has jock rash that onset during his military service.  The Veteran claimed that he was treated for jock rash in service and that he still had jock rash.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Contrary to the Veteran's assertion, his service treatment records for his periods of active service do not show any complaints of, or treatment for, jock rash.  Furthermore, service treatment records from periods of Reserve duty that took place after his period of active service do not show any complaints of, or treatment for, jock rash.  Annual Reserve exams in November 1991, September 1993, August 1998, and September 1999 do not show any complaints related to the skin and do not document jock rash. 

The Veteran denied any past or current history of skin diseases on reports of medical history that were prepared in November 1991, September 1993, August 1998, September 1999, September 2001, and September 2003.

Private treatment records first show persistent mild/chronic tinea cruris in September 2005, approximately 14 years after the Veteran's discharge from active military service.

In light of the Veteran's repeated denials of any current or history of skin diseases on multiple occasions after service, his contention that he had chronic jock rash since service is not credible.  

Moreover, to the extent that the Veteran may be claiming that this condition onset during a period of active duty for training, there is no evidence of that in his service treatment records which include records from his Reserve service.  Moreover, the Veteran signed several statements indicating that he did not have any diseases or injuries that occurred during various active duty for training periods and these are contained in his service treatment records from his period of Reserve service.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for jock rash is denied. 


REMAND

With respect to the Veteran's claim for service connection for PTSD, the Board notes that the Veteran's Vet Center treatment records indicate that, in addition to PTSD, the Veteran was diagnosed with major depressive disorder, and his VA treatment records indicate that, at one point, he was diagnosed with an adjustment disorder.  As such, the Veteran's claim for service connection for PTSD must be deemed to include all other psychiatric disorders with which he has been diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  However, there is no evidence that service connection for any psychiatric disorder other than PTSD has been considered.  

Additionally, in the stressor statements that the Veteran submitted he identified the month and city when and where the vehicle accident that the Veteran claimed caused his PTSD occurred.  However, no attempt was made to verify the Veteran's alleged stressor.  It is possible that an event such as a vehicle accident that injured 2 soldiers would have been documented in unit records.  Therefore, an attempt should be made to contact appropriate sources to attempt to ascertain whether the vehicle accident claimed by the Veteran actually occurred.

With respect to the Veteran's claim for service connection for pseudofolliculitis barbae, this claim was initially denied in a June 1973 rating decision because there was no evidence of treatment for folliculitis barbae in service, although the Veteran was diagnosed with this disorder on the VA examination of April 1973.

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In this case, the Veteran was not sent the notice that is required by Kent.  This error cannot be said to be nonprejudicial insofar as there is no evidence that the Veteran understood what type of evidence he needed to submit in order to reopen his claim.  Therefore, proper notice must be provided to give the Veteran the opportunity to submit relevant evidence on his own behalf.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent notice that complies with the parameters set forth in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  The letter should inform the Veteran of the reason why his claim for service connection for pseudofolliculitis barbae was previously denied, and notify the Veteran about the evidence and information that is necessary to reopen the claim.  The notification letter also must inform the Veteran what is necessary in order to establish the underlying claim for the benefit sought.  The notification letter must indicate what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.  

2.  The RO/AMC should contact appropriate sources to attempt to verify the Veteran's claimed stressor of a vehicle accident in May 1991 that injured 2 soldiers in Al-Jubail, Saudi Arabia.  If attempts are unsuccessful, then this should be documented in the claims file.  

3.  The RO/AMC should schedule the Veteran for a VA psychiatric examination the nature and etiology of any psychiatric disorder that the Veteran may have.  All necessary tests and studies should be performed.  The claims file should be reviewed in conjunction with the examination.

If PTSD is diagnosed, the examiner should clearly identify the stressful incident(s) that led to the Veteran's PTSD and explain how the event satisfies the DSM-IV's criteria for a PTSD stressor.  If a psychiatric disorder other than PTSD is diagnosed the examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the disorder is due to the Veteran's military service.  A complete rationale for the conclusions expressed therein should be included in the report of examination.  If the examiner is unable to answer the questions posed without resort to undue speculation, then he or she should explain why this is the case in his or her report.

4.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


